              Case 2:20-cv-00555-RFB-DJA Document 17 Filed 07/14/20 Page 1 of 2




1                                         UNITED STATES DISTRICT COURT

2                                             DISTRICT OF NEVADA

3                                                         ***

4
      RICHARD GORDON,
5
                             Plaintiff,
6
                                                             Case No. 2:20-cv-00555-RFB-DJA
      vs.
7
                                                             ORDER REGARDING EARLY NEUTRAL
      K2 ENERGY SOLUTIONS, INC.; and                         EVALUATION SESSION
8
      DOES 1-50, inclusive,
9                             Defendants.
10            An Early Neutral Evaluation Session has been scheduled for 10:00 AM, July 20, 2020, in the
11   chambers of the undersigned U.S. Magistrate Judge, Cam Ferenbach, located on the third floor of the
12   Lloyd D. George U.S. Courthouse, 333 Las Vegas Boulevard South, Suite 3005, Las Vegas, Nevada
13   89101.
14            The Court is closely following and reinforcing the guidelines from the CDC and other relevant
15   health authorities and is taking precautionary measures to limit the potential spread of the COVID-19
16   virus. For example:
17

18
              •       All visitors to the courthouse will be required to maintain a social distance of at least six
              feet and either wash their hands or use hand sanitizer before entering the courtroom.
19
              •       Inside the courtrooms, conference rooms, chairs, tables, and microphones that have been
20            used will be cleaned after each ENE. Counsel (parties) are encouraged to bring disinfectant wipes
              to clean the surfaces to their own comfort level as well.
21
              •       ENE attendees must wear face coverings and are encouraged to bring and wear personal
22            protective equipment including gloves, or other protective coverings.
23
              If you do not feel well, contact chambers (702)464-5540 immediately to reschedule this ENE
24
     or make arrangements to attend it remotely. DO NOT COME TO THE COURTHOUSE IF YOU
25
            Case 2:20-cv-00555-RFB-DJA Document 17 Filed 07/14/20 Page 2 of 2




1    ARE EXPERIENCING FLU-LIKE SYMPTOMS such as a cough, fever, or shortness of breath, or

2    if you have been in contact with anyone who has been recently diagnosed with a COVID-19

3    infection. Refer to Temporary General Order 2020-02 for additional courthouse-access policies and

4    procedures.

5           If a party prefers to appear by video conference, the party must notify chambers (702-464-5540)

6    of that decision by 4:00 PM, July 16, 2020. If a party is appearing by video conference, it is responsibility

7    of that party to set-up and coordinate the video conference for the ENE and be prepared to do a test run of

8    the video conference at 9:45 AM, July 17, 2020.

9           All else as stated in the Order setting the ENE remains unchanged (ECF NO. 11).

10          DATED this 14th day of July, 2020.

11

12
                                                                   _________________________
13                                                                 CAM FERENBACH
                                                                   UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20

21

22

23

24

25
